Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 1 of 20

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
)
Plaintiff, ) CIVIL ACTION FILE NO.
) 1:20-cev-04651-SDG
Vv. )
)

BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, REBECCA N. SULLIVAN, )
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY, in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN, in his official capacity as
a Member of the Georgia State Election
Board, and ANH LE, in her official
capacity as a Member of the Georgia
State Election Board,

—_

Defendants.

Nem! Neue Neue” See’ “wee! Nem “eae! “eee” Some” eee! Sn’ Nee’

 

CORRECTED AFFIDAVIT OF RUSSELL JAMES RAMSLAND, JR.
IN SUPPORT OF PLAINTIFFS’ MOTION FOR TEMPORARY
RESTRAINING ORDER
I, Russell James Ramsland, Jr., declare under penalty of perjury that the
following is true and correct:

1. I am over the age of 18 years and competent to testify herein. I have

personal knowledge of the matters stated herein.

yo0see4e5. } 1

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 2 of 20

2. I am part of the management team of Allied Security Operations Group,
LLC, (ASOG). ASOG is a group of globally engaged professionals who
come from various disciplines to include Department of Defense, Secret
Service, Department of Homeland Security, and the Central Intelligence
Agency. It provides a range of security services, but has a particular
emphasis on cybersecurity, open source investigation and penetration
testing of networks. We employ a wide variety of cyber and cyber forensic
analysts. We have patents pending in a variety of applications from novel
network security applications to SCADA (Supervisory Control and Data
Acquisition) protection and safe browsing solutions for the dark and deep
web. For this report, I have relied on these experts and resources.

3. In November 2018, ASOG analyzed audit logs for the central tabulation
server of the ES&S Election Management System (EMS) for the Dallas,
Texas, General Election of 2018. Our team was surprised at the
enormous number of error messages that should not have been there.
They numbered in the thousands, and the operator ignored and
overrode all of them. This led to various legal challenges in that election,
and we provided evidence and analysis in some of them.

4. As a result, ASOG initiated an 18-month study into the major EMS

providers in the United States, among which is Dominion that provides

{00532445. } 2

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 3 of 20

EMS services in Michigan. We did thorough background research of the
literature and discovered there is quite a history from both Democrat
and Republican stakeholders in the vulnerability of Dominion. The
State of Texas rejected Dominion's certification for use there due to
vulnerabilities. Next, we began doing passive penetration testing into the
vulnerabilities described in the literature and confirmed for ourselves
that in many cases, vulnerabilities already identified were still left open
to exploit. We also noticed a striking similarity between the approach to
software and EMS systems of ES&S and Dominion. This was logical
since they share a common ancestry in the Diebold voting system.

5. Over the past three decades, almost all the states have shifted from a
relatively low-technology format to a high-technology format that relies
heavily on a handful of private services companies. These private
companies supply the hardware and software, often handle voter
registrations, hold the voter records, partially manage the elections,
program counting the votes and report the outcomes. Michigan,
Minnesota, Georgia and other states use these systems.

6. These systems contain a large number of vulnerabilities to hacking and
tampering, both at the front end where Americans cast their votes, and

at the back end where the votes are stored, tabulated, and reported.

{00S84445. } 3

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 4 of 20

These vulnerabilities are well known, and experts in the field have
written extensively about them.

7. Dominion ("Dominion") is a privately held company that provides
election technologies and services to government jurisdictions. All
counties in the state of Georgia as well as numerous counties in Minnesota,
Michigan, Pennsylvania, Nevada and Arizona use the Dominion Election
Management System. The Dominion system has both options to be an
electronic, paperless voting system with no permanent record of the
voter's choices, paper ballot-based system or hybrid of those two.

8. The Dominion Election Management System’s central accumulator does not
include a protected real-time audit log that maintains the date and time
stamps of all significant election events. Key components of the system
utilize unprotected logs. Essentially this allows the internal operator or an
external attacker the opportunity to arbitrarily add, modify, or remove log
entries, causing the machine to log election events. The system makes the
creation and maintenance of various logs voluntary, so that the user has a
choice to “not retain” or “conceal” their actions. Further, when logs are
left unprotected and can be altered, they no longer serve the functional
purpose of provided a transparent audit log to the public or election

officials.

oasesecs. } 4

Ex. Q to TRO Motion:
Ramsliand Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 5 of 20

9. My colleagues and I at ASOG have studied the information that is publicly
available concerning the November 3, 2020, election results. Based on the
significant anomalies and red flags that we have observed, we believe to a
reasonable degree of professional certainty that election results have been
manipulated within the Dominion system in Georgia. As one example, Dr.
Andrew Appel, Princeton Professor of Computer Science and Election
Security Expert has observed, with reference to Dominion Voting
machines, “I figured out how to make a slightly different computer
program that just before the polls were closed it switches some votes
around from one candidate to another. I wrote that computer program into
a memory chip and now to hack a voting machine you just need 7 minutes
alone with it and a screwdriver.” We list below other red flags that our
team has uncovered. Until a thorough forensic analysis of the voting
system hardware and software is conducted, it will be impossible to know
for certain.

10. One red flag has been seen in Antrim County, Michigan. In Michigan we
have seen reports of 6,000 votes in Antrim County that were switched from
Donald Trump to Joe Biden and were only discoverable through a hand
counted manual recount. While the first reports have suggested that it was

due to a “glitch” after an update, it was recanted and later attributed to

(00584445. }

5
Ex. Q to TRO Motion:
Ramsliand Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 6 of 20

“clerical error.” This change is important because if it were not due to clerical
error, but due to a “glitch” emanating from an update, the system would be
required to be “re-certified” according to Dominion officials. This was not
done. We are skeptical of these assurances as we know firsthand this has
many other plausible explanations and a full investigation of this event needs
to be conducted as there are a reported 47 other counties using essentially the
same system in Michigan and all counties in Georgia. It is our belief (based
on the information we have acquired to this point) that the problem most
likely did occur due to a glitch where an update file didn’t properly
synchronize the ballot barcode generation and reading portions of the system.
If that is indeed the case, there is no reason to assume this would be an
isolated error. This “glitch” would either cause the vote to be misread and
directed to another candidate on the ballot or cause the entire ballot upload
batch to read as zero in the tabulation processor. This in turn hands over to
the system operator at the voting site full control of vote allocation for the
entire batch of ballots. We also observed provisional ballots were accepted
properly but in-person ballots were being rejected (zeroed out and/or changed
- flipped). Further, there have been multiple reports in Georgia of ballot
scanners needing to have ballots re-oriented in order to read them, and in

noticeable differences in the amount of time required to read them. This is

fo0sseass, } 6

Ex. Q to TRO Motion:
Ramsiand Affidavit

 
11.

00584445. }

Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 7 of 20

very troubling because this should not occur in a single purpose/single
application voting exercise, and reading time differences such as these can be
indicators of remote code being randomly executed. Because of the highly
vulnerable nature of these systems to error and exploits, it is likely that some,
or all of the counties in Georgia and 47 counties in Michigan with these
systems may have experienced the same problem.

Another statistical red flag is evident in the number of votes cast
compared to the number of voters in some precincts. A preliminary
analysis using data obtained from the Minnesota Secretary of State
pinpoints a statistical anomaly so far outside of every statistical norm

as to be virtually impossible. There are a stunning 3,276 precincts in
Minnesota where the Presidential Votes Cast compared to the
Estimated Voters based on Reported Statistics ranges from 84% to
350%. Normalizing the Turnout Percentage of this grouping to 80%, (still
way above the national average for turnout percentage) reveals 31,954
excess ballots allegedly processed. There were at least 19 precincts
where the Presidential Votes Cast compared to the Estimated Voters

based on Reported Statistics exceeded 100%.

7
Ex. Q to TRO Motion:

Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 8 of 20

Precinct Township Votes/SOS
Est. Voters
BENVILLE TWP 350%
MONTICELLO P-1 144%
MONTICELLO P-2 138%
ALBERTVILLE P-2 138%
ALBERTVILLE P-1 136%
BRADFORD TWP. 104%
VELDTTWP. 104%
CHAMPION TWP 104%
KENT CITY 103%
WANGERTWP. 102%
KANDIYOHI TWP. 102%
LAKE LILLIAN TWP. 102%
HOKAH TWP. 102%
HOUSTON TWP. 101%
HILL RIVER TWP. 101%
SUNNYSIDE TWP. 101%
BROWNSVILLE TWP. 101%
OSLO 101%
EYOTA TWP. 101%

12. The same phenomenon can be observed in Michigan where even the very
limited remaining public data reveals 643 precincts with voter turn-out
above 80%, according to county records. Further if these very limited

(oose444s. ) 8

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 9 of 20

remaining public data votes were normalized to 80% turnout (still 15%+/-
above normal), the excess votes are at least 36,812 over the maximum that
could be expected. We anticipate that precincts with excess voter tumout
will be even higher with complete public data (Some larger precincts in

Wayne Co and others are no longer publicly reporting their data).

13. The following data strongly suggests that the additive algorithm (a

(00584445. }

 

Precinct/Township % Turnout
City of North Muskegon 781.91%
Zeeland Charter

Township 460.51%
Grout Township 215.21%
City of Muskegon 205.07%
City of Detroit 139.29%
Spring Lake Township 120.00%
Greenwood Township 100.00%
Hart Township 100.00%
Leavitt Township 100.00%
Newfield Township {00.00%
Otto Township 100.00%
Pentwater Township 100.00%
Shelby Township 100.00%
Shelby Township {00.00%
Weare Township 100.00%
City of Hart 100.00%
Grand Island Township 96.77%
Tallmadge Charter

Township 95.24%
Fenton 93.33%
Bohemia Twp 90.63%
Zeeland Charter

Township 90.59%

9

Ex. Q to TRO Motion:

Ramsland Affidavit
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 10 of 20

feature enhancement referred to as "ranked choice voting algorithm" or
"RCV") was activated in the code as shown in the Democracy Suite EMS
Results Tally and Reporting User Guide, Chapter 11, Settings 11.2.2. It
reads in part, "RCV METHOD: This will select the specific method of
tabulating RCV votes to elect a winner." For instance, blank ballots
can be entered into the system and treated as "write-ins." Numerous
reports of write-in votes mysteriously appearing on poll closing tapes have
been reported by poll workers, such as that of Keith Kaminski of Detroit,
MI, attached. The operator can then enter an allocation of the write-ins
among candidates as he or she wishes. The result then awards the winner
based on "points" that the algorithm computes, not actual voter votes.
The fact that we observed raw vote data in the Edison Research feed and
coming directly from the Dominion data feed that includes decimal places
proves that the winner was selected by an algorithm, and not individual
voter’s choice. Otherwise, votes would be solely represented as whole
numbers (votes cannot possibly be added up and have decimal places
reported). Below is an excerpt from Dominion's direct feed to news

outlets showing actual calculated votes with decimals.

(00584443. } 10

Ex. Q to TRO Motion:
Ramsiand Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 11 of 20

state timestamp eevp trump biden TV BV

michigan —_2020-11-04T06:54:48Z 64 0.534 0.448 ~=——«:1925865.66 _1615707.52
michigan  2020-11-04T06:56:47Z 64 0.534 0.448 —«-1930247.664 1619383.808
michigan  2020-11-04T06:58:47Z 64 0.534 0.448 —- 1931413.386  1620361.792
michigan  2020-11-04T07:00:37Z2 64 0.533 0.45 —«:1941758.975  1639383.75
michigan  2020-11-04T07:01:46Z 64 0.533 0.45 1945297.562 1642371.3
michigan  2020-11-04T07:03:17Z 65 0.533 0.45 1948885.185  1645400.25

14. Yet another statistical red flag in Michigan concerns the dramatic shift

in votes between the two major party candidates as the tabulation of the
turnout increased and a significant irregularity surfaces. Until the
tabulated voter turnout reached approximately 83%, Trump was
generally winning between 55% and 60% of every turnout point. Then,
after the counting was closed at 2:00 am, the situation dramatically
reversed itself, starting with a series of impossible spikes shortly after
counting was supposed to have stopped. The several spikes cast almost
solely for Biden could easily be produced in the Dominion EMS control
system by pre-loading batches of blank ballots in files such as Write-Ins,
then casting them almost all for Biden using the Override Procedure (to
cast Write-In, Blank, or Error ballots) that is available to the operator of
the system. A few batches of blank ballots could easily produce a

reversal this extreme; a reversal that is almost as statistically difficult to

fposeasss. } li

Ex. Q to TRO Motion:
Ramsiand Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 12 of 20

explain as is the impossibility of the votes cast to the number of voters
described in Paragraphs 11 and 12 above. See Melissa Carone, Affidavit,

attached.

Dominion also has a “Blank Ballot Override” function that is essentially a “save for later” bucket that

can be manually populated by the operator later.

 

 

 

  

 

 

 

 

 

System Raady screen
with the O-RIDE

 

ane yl = im | heading appears. |
sooo ee
an | ANS |

2 Ree ae tee te ete } |

 

 

| & pemterree

ealiors cs 9
| 7 The ICP will return to standard weting
OX19 Fewer Viaptverrs Pe

GRBERTOW-10-14c8 A Dotoes

 

 

 

 

15. Another red flag comes from mail-in ballots dates. The voter records of the
counties show that 96,600 mail-in ballots were voted, yet the county records
show they were never received back. Further, 42 mail-in ballots were received
back completed before they were mailed out to the voter by the county, 1,887
mail-in ballots were received back completed the same day they were mailed out
to the voter by the county, 1,786 mail-in ballots were received back completed
one day after they were mailed out to the voter by the county and 2,275 mail-in

ballots were received back completed only two day after they were mailed out to
{00584445.} 12

Ex. Q to TRO Motion:
Ramsland Affidavit
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 13 of 20

the voter by the county. This impossible phenomenon occurred throughout the
counties of Georgia and were not an isolated event. This is summarized below.

GEORGIA MAIL-INBALLOT ISSUES

 

Ballots received back completed BEFORE they were mailed out 42
Ballots received back completed THE SAME DAY they were mailed out 1,887
Ballots received back completed ONE day after they were mailed out 1,786
Ballots received back completed TWO days after they were mailed out 2,275
Total Ballots with impossible mail out and received back completed dates §,990
Ballots with NO RETURN RECORD AT ALL 231,188
Ballots with NO RETURN RECORD & Cancelled 134,588
Ballots with NO RETURN RECORD & Voted 96,600

231,188

 

16, The final red flag is perhaps the greatest. Something occurred in Michigan
that is physically impossible, indicating the results were manipulated on
election night within the EMS. The event as reflected in the data are the 4
spikes totaling 384,733 ballots allegedly processed in a combined interval of
only 2 hour and 38 minutes. This is physically impossible given the equipment
available at the 4 referenced locations (precincts/townships). We looked at ballots
processed and cross referenced the serial numbers and types of the scanning
devices used at each location to determine the amount of ballot processing capacity
per the equipment performance specifications. The Model DRM16011 processes
60 images/min. without accounting for paper jams, replacement cover sheets or
loading time, so we calculate 2,000 ballots/hr/machine in field conditions, which is

probably generous. This calculation yields a sum of 94,867 ballots as the

fo0ss4ees. } 13

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 14 of 20

maximum number of ballots that could be processed. It should be noted that in the
event of a jam and the counter is not reset, the ballots can be run through again
effectively duplicating them — This was noted in Ms. Carone’s affidavit, a
Dominion Contract Employee working in Detroit (attached). The existence of the
spike is indicative of a manual adjustment either by the operator of the system (see
paragraph 14 above) or an attack by outside actors. In any event, there were
289,866 more ballots processed in the time available for processing in four

precincts/townships, than there was processing capacity. The graph below

demonstrates this.
2020
100000
75000
Kent:
Biden +48,070 (34%)
Trump +17,138 (11%)
50000
23000

-25000

{O0584445, }

Aide RU iadeavetl cs tal 4

|,

Vote Totals per County in MI

a

Oakland:
Biden +90,912 (26%)
Trump +36,713 (12%)

Macomb:
Biden: +49,244 (28%)
Trump: +39,870 (17%)

@ Rep (Trump) @ Dem (Bider/Clinton)

14

Ex. Q to TRO Motion:
Ramsland Affidavit

 

‘i L iucthaal

‘Wayne:
Biden +67,630 (15%)
Trump +35,156 (13%)

|

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 15 of 20

17. Furthermore, in Becker County, Minnesota, 46 out of 47
precincts/townships display a highly unlikely 96%+ as the number of
votes cast, using the Secretary of State's number of voters in the

precinct/township; and 25 of those 47 precincts/townships show 100%

 

turnout
Votes/SOS
Precinct Townshi12 Est. Voters
SPRUCE GROVE TWP 100%
ATLANTA TWP 100%
RUNEBERG TWP 100%
WOLF LAKE TWP 100%
HEIGHT OF LAND TWP 100%
EAGLE VIEWTWP 100%
WOLF LAKE 100%
SHELL LAKE TWP 100%
SAVANNAH TWP 100%
CUBATWP 100%
FORESTTWP 100%
RICEVILLE TWP 100%
WALWORTH TWP 100%
OGEMA 100%
BURLINGTON TWP 100%
RICHWOOD TWP 100%
AUDUBON 100%
LAKE EUNICE TWP 100%
OSAGETWP 100%
DETROIT LAKES W2 P1 100%
CORMORANT TWP 100%
LAKE VIEW TWP 100%
AUDUBON TWP 100%
DETROIT LAKES W3 P11 100%
FRAZEE 100%
{00584445, } 1 5

Ex. Q to TRO Motion:
Ramsland Affidavit
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 16 of 20

18. Based on the foregoing, we believe that these statistical anomalies and

impossibilities compels the conclusion to a reasonable degree of
professional certainty that based on the evidence in Georgia,
Minnesota and Michigan, where the Dominion system is widely,
(and in the case of Georgia exclusively) used, the vote count in
Georgia, in particular for candidates for President contain at least

102,590 illegal votes that must be disregarded.

19. If ASOG, or any other team of experts with the equivalent qualifications

20.

(00584445, }

and experience, could be permitted to analyze the equipment and
resultant raw data produced during the course of the election, as well
as the audit logs that the Dominion system generates and the
equipment that generated it, we would likely be able to determine
whether or not any fraudulent manipulation of the election results
occurred within the Dominion Election Management System. These
However, there are several deficiencies with the Dominion audit logs:
(1) because the logs are "voluntary" logs, they do not enforce the
logging of all actions; (2) the logs can be altered by the people who are
operating the system; and (3) the logs are not synchronized. Because
of these deficiencies, it is of critical importance that all equipment

(PollBooks, Imagecast, Tabulators, Scanners, Routers, etc.) as well as all

16

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 17 of 20

of the daily full records of raw data produced during every step of the
election process also be made available for analysis (in addition to the
audit logs), so that gaps in the audit logs may be bridged to the best
extent possible. This raw data, which is in Dominion's possession,
should be individual and cumulative.
21.In order to analyze the data and determine the cause of these
anomalies, ASOG would need access to all equipment, administrator
logs for the EMS Election Event Designer (EED) and EMS Results Tally
& Reporting (RTR) Client Applications. The following would be
required from Dominion:
XML and XSLT logs for the:

° Tabulators

° Result Pair Resolution

° Result Files

° Provisional Votes

° RTM Logs

° Ranked Profiles and entire change history Audit Trail logs

° Rejected Ballots Report by Reason Code

Identity of everyone accessing the domain name
Admin.enr.dominionvoting.com and

e Windows software log,

(00884445. } 17

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 18 of 20

Windows event log and

Windows security log of the server itself that is hosted at
Admin.enr,dominionvoting.com.

Access logs to their full extent and DNS logs.

Internal admin.enr.dominionvoting.com logs

Ranked Contests and entire change history Audit Trail log

FTP Transfer Points Log

22. In order to evaluate the raw data of the election, the following records

would be required from Dominion.

{o0sa4aas. }

Daily and Cumulative Voter Records for those who
voted with sufficient definition to determine:

Voters name and Registered Voting address

Address to for correspondence

D.O.B.

Voter ID number

How Voted (mail-in, in-person early, in person Election Day)
Where Voted (if applicable)
Date voted (if applicable)
Party affiliation (if recorded)

Ballot by mail Request Date
18

Ex. Q to TRO Motion:
Ramsliand Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 19 of 20

Ballot by mail Sent date
Ballot by mail Voted date (if applicable)
Ballot cancelled date (ifapplicable)
°  .RAW, HTML, XHTML and SVG files (Ballot Images)
23.Any removable media (such as thumbdrives, USB, memory cards, PCMIA
cards, etc.) used to transfer ballots to central counting from voting locations,

as well as paper ballots.

24. Access or control of ALL routers, tabulators, or combinations thereof (some
routers are inside the tabulator case) in order to garner the system logs. At

the same time, the public IP of the router should be obtained.

25. Any key, authorization key & yubikey.

[SIGNATURE AND OATH ON NEXT PAGE]

{DOSEe4ss.} 19

Ex. Q to TRO Motion:
Ramsland Affidavit

 
Case 1:20-cv-04651-SDG Document 70-1 Filed 11/25/20 Page 20 of 20

I declare under penalty of perjury that the foregoing statements are true and

correct.

 

STATE OF TEXAS

COUNTY OF Jalla ¢

Russell James Ramsland, Jr., appeared before me, a Notary Public in and for
the above jurisdiction, this api day of November 2020, and after being duly

sworn, made this Declaration, under oath.

 

 

Se SARAH AGEE

Sat

33." 3K: "é Notary Public, State of Texes
2a

$ 08-20-2022 VDE fare
OF AATAR SEA oocsco

W.8 Fae es
= Notary Public “

My Commission Expires_/)}-72)-24Z7

a

 

 

 

 

{00584445.} 20

Ex. Q to TRO Motion:
Ramsland Affidavit

 
